TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00556-CV




Charles Hofferber, Appellant

v.

Sharon Kerby and Wesley Kerby, Appellees





FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
NO. 49024-3, HONORABLE GERALD M. BROWN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Charles Hofferber and appellees Sharon Kerby and Wesley Kerby have
informed the court through counsel that they have agreed to dismiss this appeal.  Accordingly, we
grant the agreed motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed on Agreed Motion
Filed:   June 28, 2006